[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 258 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 259 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 260 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 261 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 263 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 265 
This action was tried and a recovery had at Circuit, which was sustained at the General Term on the theory that the contract between the parties was the one implied by law when a telegraph company receives, without conditions, a message for transmission. Among other obligations implied in such a case, is the duty to accurately transmit and deliver to the addressee the message received, which in this case defendant failed to do, as it admits, by reason of the mistake of the operator who received and undertook to send forward the communication. Under such a contract a telegraph company does not insure the accurate transmission and delivery of a dispatch, but undertakes to exercise due diligence to do so.
The question has several times arisen whether, in actions for damages against such corporations for failing to accurately or promptly deliver communications, a plaintiff makes out a primafacie case by proving the contract and its breach, or whether the plaintiff must go further and give evidence of some negligent act of omission or commission on the part of the corporation or of its agents.
Rittenhouse v. Independent Line of Tel. (1 Daly, 474;44 N.Y. 263), was brought to recover damages for failing to correctly transmit a message, and it was held that a primafacie case was made out by showing that the communication delivered was not a copy of the one sent.
In Baldwin v. U.S. Tel. Co. (45 N.Y. 744), a dispatch was received for "Erie Darling," but as transmitted it was addressed to "E.R. Cooley" and was not delivered to Darling *Page 266 
for several days; and it was held that by proof of these facts aprima facie case was established.
In Breese v. U.S. Tel. Co. (48 N.Y. 132), it was proved that a message directing the purchase of $700 in gold was changed to one ordering $7,000 in gold, and it was said, though not necessary for the decision of the case, that it was not primafacie proof of neligence.
The rule laid down in the first two cases has been followed by the courts of other states and is approved by the text writers. (Whart. on Neg. § 756; Gray Tel. §§ 26, 53, 54, 77; Abb. Tr. Ev. chap. 32; 2 Green. Ev. § 222a, note; 2 Shear.  Red. Neg. § 542; 2 Thomp. Neg. 837; 3 Suth. Dam. 295.)
The court correctly instructed the jury that the evidence made out a prima facie case of negligence against the defendant.
In the cases holding that telegraph companies are only liable when grossly negligent, there were contracts exempting them from all liability, except to refund the tolls received for negligently sending or delivering the communication. Without considering whether there is any legal distinction to be drawn between gross and ordinary negligence in such cases, it is sufficient to say that these cases are not germane to the question in the case at bar.
At the time this message was received the plaintiff was one of defendant's shareholders, and it was offered to be proved, in defense of the action, that the board of directors had adopted a resolution that it would not be liable for mistakes or delays in the transmission or delivery of unrepeated messages, and would not be liable for damages arising from delays in the transmission or delivery of a repeated message beyond an amount specified; and it was insisted that he being a shareholder was chargeable with notice of this resolution. The regulations were excluded and the defendant excepted. In this there was no error, for a shareholder in a corporation is not chargeable with constructive notice of resolutions adopted by the board of directors, or by provisions in the by-laws regulating the mode in which its business shall be transacted with its customers, and the plaintiff's rights arising out of defendant's *Page 267 
contract to transmit the message were in no wise limited by its regulations or by-laws not brought to the plaintiff's knowledge. (Hill v. Manchester  Salford Water Works Co., 5 B.  Adol. 866; Rice v. Penninsular Club, 52 Mich. 87; Mor. Corp. §§ 500, 500a.)
The court instructed the jury that the plaintiff was entitled to recover the difference between the market value of the stock on the morning of July thirty-first and the sum which he paid for it on the morning of the following day. It distinctly appeared on the face of the dispatch that it was an order to buy shares; and in such cases the liability of the corporation not being limited by a special contract, the measure of damages is the difference between the market value of the shares at the time when the dispatch should have been delivered and the sum paid for them in the market on the receipt of the message. (Rittenhouse v. Tel.Co., 44 N.Y. 263; Leonard v. Tel. Co., 41 id. 544; Squire
v. W.U. Tel. Co., 98 Mass. 232; Western Union Tel. Co. v.Hall, 124 U.S. 444; U.S. Tel. Co. v. Wenger,
55 Pa. St. 262; 3 Suth. Dam. 307.)
It is insisted on behalf of the defendant that the court erred in excluding from the consideration of the jury the conditions printed on Form No. 2. It is settled that a telegraph company, incorporated under the general statutes of this state may, by contract, limit its liability for mistakes or delays in the transmission or delivery, or for the non-delivery of messages caused by the negligence of its servants, if the negligence be not gross, to the amount received for sending the dispatch. (Breese v. U.S. Tel. Co., 48 N.Y. 132; Kiley v. W.U. Tel.Co., 109 id. 236.) But it has never been decided by the court of last resort that such a company can, by notice, limit its liability for such mistakes or delays.
Breese v. U.S. Tel. Co. (45 Barb. 274; 48 N.Y. 132), arose out of the erroneous transmission of a message written on a blank containing printed conditions, and it was held that a party by writing his dispatch on the blank assented to the printed terms and conditions. In discussing the question it was said: "They (telegraph companies) can thus limit their liability for *Page 268 
mistake not occasioned by gross negligence or willful misconduct, and this they can do by notice brought home to the sender of the message, or by special contract entered into with him." We think this remark cannot be regarded as an adjudication that the common-law liability of a telegraph company may be limited by a mere notice, unless it is brought to the personal knowledge of the sender of the message, and he is shown to have assented to it. In this state a common carrier may, by an express contract with the shipper, exempt itself from liability for loss or damage occasioned by the negligence of its servants. (Wells v.N.Y.C.R.R. Co., 24 N.Y. 181; Bissel N.Y.C.R.R. Co.,
25 id. 442; Poucher v. N.Y.C.R.R. Co., 49 id. 263; Cragin v.N.Y.C.R.R. Co., 51 id. 61; Spinetti v. Atlas S.S. Co.,
80 id. 71; Mynard v. Syr., B.  N.Y.R.R. Co., 71 id. 180; Wheeler on Carriers, 76, 86.) But a common carrier cannot, by notice, limit its common-law liability to safely carry and deliver goods without evidence of the shipper's assent to the limitation proposed. (Hollister v. Nowlen, 19 Wend. 234;Cole v. Goodwin, Id. 251; Clark v. Faxton, 21 id. 153;Camden, etc., Trans. Co. v. Belknap, Id. 354; Dorr v. N.J.Steam Nav. Co., 11 N.Y. 485; Blossom v. Dodd, 43 id. 264.)
Telegraph companies organized like the defendant under chapter 265 of the Laws of 1848, and the acts amendatory thereof and supplementary thereto, like companies incorporated for the carriage of goods and passengers, owe duties to the public. Such corporations, like railroads, may exercise the right of eminent domain, and they are required to exercise due diligence to transmit with celerity and skill all messages delivered to them, subject to such reasonable rules as may be adopted to protect their rights and facilitate the performance of their duties. They, like common carriers have become necessary instrumentalities for conducting the business of the country, and they owe the same duty to the public and, we think, should be held to the same rule in respect to their right to limit their liability by notice. In this state the doctrine *Page 269 
that the common-law liability could not be limited without an express contract has been applied to individuals and firms acting as common carriers, as well as to corporations.
In MacAndrew v. Electric Tel. Co. (17 Com. B. 3), it was said that the common-law liability of a telegraph company may be limited by notice, but the report of the case does not show whether the message was written on a blank with or without conditions. But in England it was held that carriers could, by notice, limit their liability for the loss of goods, even in cases of gross negligence, which resulted in statutes providing that their liability could not be limited except by an express contract. (§ 6, chap. 68, 11 Geo. IV. and 1 Wm. IV; § 7, chap. 31, 17  18 Vic.)
In Clement v. Western Union Tel. Co. (137 Mass. 463), a message not written upon one of the defendant's blanks was sent to its office for transmission. It was forwarded in due time, but was not delivered by the office at which it was received. In an action brought for the recovery of damages occasioned by the failure to deliver, it appeared that the plaintiff's agent who sent the message knew the terms and conditions on which the defendant, by its rules, provided that messages should be sent over its line as set forth in the blank then in use by it, and it was held that this knowledge of the plaintiff's agent was binding upon him, and that no recovery could be had.
In the case last cited a different rule was applied to telegraph companies from the one applied by the same court to express companies. In Gott v. Dinsmore (111 Mass. 45) the plaintiff shipped goods by express, not taking at the time the usual receipt containing printed conditions limiting the liability of the company, with which the plaintiff was familiar, he having been in its employment and issued many such receipts. It was held that mere notice brought home to the owner of the goods, by which the carrier seeks to limit its common-law liability, and the terms of which are not expressly assented to, were insufficient to defeat a claim for loss. The court said: "Nor does the knowledge of the regulation which *Page 270 
the plaintiff had previously acquired while in defendant's employment subject him to limitations imposed by the receipt." InEllis v. American Tel. Co. (13 Allen, 226) the reasons are clearly and satisfactorily stated for the existence of the rule that telegraph companies are not, unless they so expressly contract, held to warrant or insure the accurate transmission or prompt delivery of messages, and are only liable for negligence. But we find no satisfactory reason in this or in any case for a rule that such companies may, by notice, limit their liability for negligence, nor do we see any in the nature of the business in which they are engaged. Carriers and telegraph companies are alike engaged in quasi public employments, and persons are, from necessity, compelled to employ the latter without more opportunity for choice and deliberation than when they select the former. As before shown, the liability on contract of carriers of goods which is implied by law cannot be limited by notice, and it is difficult to see why telegraph companies should be permitted to limit a much less onerous obligation by a mere notice.
The judgment should be affirmed, with costs.